Citation Nr: 0605977	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-40 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for vertigo, loss of 
balance, and/or dizziness claimed as secondary to the 
service-connected disabilities of bilateral hearing loss and 
tinnitus.



ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel







INTRODUCTION

The veteran served from February 1984 until May 1984 in the 
United States Army and from April 1989 until May 1993 in the 
United States Navy.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied the 
claim of entitlement to service connection for vertigo, loss 
of balance, and/or dizziness as secondary to the service-
connected disabilities of bilateral hearing loss and/or 
tinnitus. 

The Board notes that, in June 2005, the veteran submitted 
additional evidence forwarded to the Board that had not been 
reviewed by the RO.  At that time, the veteran waived RO 
consideration of this evidence.  The Board will proceed 
accordingly.


FINDING OF FACT

A preponderance of the evidence demonstrates that vertigo, 
loss of balance, and/or dizziness was not caused or 
aggravated by the veteran's bilateral hearing loss and/or 
tinnitus.


CONCLUSION OF LAW

Vertigo, loss of balance, and/or dizziness is not proximately 
due to or the result of service-connected bilateral hearing 
loss and/or tinnitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that his diagnosed vertigo, loss of 
balance, and dizziness is causally related to his service-
connected bilateral hearing loss and/or tinnitus.

Service connection is established for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury.  See 
38 C.F.R. § 3.310(a) (2005).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Secondary service connection claims 
are separate and distinct from direct service connection 
claims.  Harder v. Brown, 5 Vet. App. 183 (1993).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information, including lay and medical evidence 
of record. When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
(1) Competent medical evidence means evidence 
provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as medical 
and scientific articles and research reports or 
analyses. 

(2) Competent lay evidence means any evidence not 
requiring that the proponent have specialized 
education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys 
matters that can be observed and described by a lay 
person.

The veteran's service medical records do not reflect a 
diagnosis of vertigo, loss of balance, or dizziness.  Service 
exams dated July 1984, March 1989, August 1993, and April 
1998 are negative for complaints of dizziness.  A May 1992 VA 
audiology exam stated that the veteran did not have vertigo.  
The veteran denied having a history of dizziness on his 
separation examination dated April 1993.  There were no post-
service medical records demonstrating the manifestation of 
vertigo, loss of balance, or dizziness within one year of his 
discharge from service.

In 1997, service connection was granted for bilateral hearing 
loss and tinnitus.  The earliest medical record to show 
complaints of vertigo is dated October 1999.  VA audiology 
exams dated January and May 2002 stated that the veteran 
complained of "episodic positional vertigo and imbalance for 
some years which aggravates tinnitus as this condition 
worsens."  A September 2003 VA exam concluded the following: 
"Vertigo R/O [rule out] Sec [secondary] to hearing loss V W 
vestibular problem."  In November 2003, the veteran 
complained of having dizzy spells three times per month that 
worsened with sharp movements.  During a December 2003 
audiology exam, the veteran complained of episodic positional 
vertigo and imbalance and stated that he tended to lean to 
his right side during imbalance episodes.  The veteran 
further stated that during the past three months, his 
episodes were stronger and longer lasting from several 
minutes to an hour, and he stated that his tinnitus worsened 
during vertigo episodes which were sometimes followed by 
nausea and vomiting.  The VA examiner opined that "the right 
peripheral vestibular weakness in the [electronystagmography] 
results is indicative of the presence of a right peripheral 
vestibular pathology."  

In March 2004, an Ear Disease exam was requested and 
performed.  Based on a review of the claims folder, the 
examiner opined that the veteran's vertigo was "associated 
with right peripheral vestibular pathology," and there was 
"[n]o condition secondary to ear disease."  A March 2004 
MRI of the brain noted an assessment of vestibular vertigo 
and high LDL cholesterol.  The exam also showed multiple 
nonenhancing foci in the periventricular region and white 
matter region, that may be due to either demyelinating 
disease, vasculitis or chronic small vessel ischemia.  Based 
on those findings, neurological and cardiology examinations 
were performed in April 2004.  The cardiology examiner stated 
that "[i]n [his] opinion, patient's cardiac problem is not 
as likely as not, associated with his episodes of 
giddiness."  The neurological exam revealed that the veteran 
had "small ischemic disease, cerebrovascular on an 
individual with hypertension, hypercholesterolemia, and 
recent myocardial infarction."  Evidence, dated April 2005, 
submitted by the veteran continued to show that the veteran 
suffered from vertigo and progressive hearing loss.  In May 
2005, a VA examiner diagnosed the veteran with right 
peripheral vestibular lesion which suggested Meniere's 
disease.  However, a June 2005 VA exam later ruled out 
Meniere's disease.  

In this case, the veteran complains of vertigo that he 
believes has made his service-connected tinnitus worse.  
However, service connection based upon aggravation can only 
be established for additional disability when there is 
aggravation of a non-service-connected condition by a 
service-connected condition, not the other way around.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As previously 
stated, the medical evidence of record does not show a 
relationship between the veteran's service-connected 
disabilities of bilateral hearing loss and/or tinnitus and 
his vertigo, loss of balance, and/or dizziness.  Therefore, 
VA is not obligated to provide additional medical opinions 
and/or examinations.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran's own theory of medical diagnosis 
and causation cannot be accepted as competent evidence as he 
is not shown to possess the requisite training to speak to 
issues of medical diagnosis and causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the 
veteran's medical records associated with the claims folder 
do show treatment for vertigo, loss of balance, and 
dizziness, no records exist establishing that either was 
caused by or aggravated by the service-connected bilateral 
hearing loss and/or tinnitus.  Accordingly, the veteran's 
claim must be denied. 

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

II.  VCAA

The Board notes that the claims folder has been carefully 
reviewed to ensure compliance with the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000.  106 P.L. 475, 
114 Stat. 2096 (2000).  In pertinent part, this law defines 
VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103(a) and 5107 (West 2002).  
The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that pre-adjudicatory RO letters 
dated January 7, 2004 and April 16, 2004, as well as the 
rating decision on appeal and the Statement of the Case 
(SOC), told him what was necessary to substantiate his 
claims.  In fact, the SOC provided him with specific 
information as to why his claim was being denied and of the 
evidence that was lacking.

The January 7, 2004 and April 16, 2004 letters satisfied the 
elements of (2) and (3) by notifying the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the 
documents explained that VA would help him get such things as 
medical records or records from other Federal agencies, but 
he was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The October 2004 SOC provided him with the complete 
text of 38 C.F.R. § 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  There is no indication or allegation that any aspect 
of the VCAA notice requirements that may have been issued 
post-adjudicatory has prevented him from submitting any 
pertinent evidence and/or information necessary to 
substantiate his claim. 

A VA medical examination and opinion has been obtained as 
necessary to decide his claim for service connection for 
vertigo, loss of balance, and/or dizziness secondary to his 
service-connected bilateral hearing loss and/or tinnitus.  
That examination report, dated March 2004, reflects review of 
the claims folder and indicates an opinion supported by 
reference to evidence of record.  That exam as well as other 
VA exams indicates that no relationship between the veteran's 
vertigo, loss of balance, and/or dizziness and his service-
connected bilateral hearing loss and/or tinnitus exists.  For 
that reason, VA is not obligated to provide additional 
medical opinions and/or examinations.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Therefore, the RO has obtained 
all evidence and/or information identified by the appellant 
as relevant to his claims on appeal.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).


ORDER

Entitlement to service connection for vertigo, loss of 
balance, and/or dizziness claimed as secondary to service-
connected bilateral hearing loss and/or tinnitus is denied.



___________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


